Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 15, it appears a 4th and 5th pulley are being introduced without previously introducing a 3rd pulley, rendering the claim indefinite as it is unclear whether a third pulley is required by the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 8-9, 12-15 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson Jr. (US 4,078,682).

Regarding claim 1, Johnson Jr. discloses a vehicle comprising a container for loading, transporting and unloading materials, said container extending longitudinally along a front- to-back axis of the vehicle (Fig.1) and comprising: 
a left side wall and a right side wall (Fig.1), 
an opening rear wall (24) for unloading said materials (Fig.1),
a movable partition extending transversely inside the container (14),
a first flexible mechanical connection (32), a front end of which is connected to a left end of the partition and extends first horizontally towards the back of the vehicle along an inner face of the left side wall, then upwards or downwards via at least one first pulley (Fig.2); 
a second flexible mechanical connection (32), a front end of which is connected to a right end of the partition and extends first horizontally towards the back of the vehicle along an inner face of the right side wall, then upwards or downwards via at least one second pulley (Fig.2);
the vehicle also comprising a motor assembly (28), the stator of which is fixed to the vehicle frame (Fig.2) and the rotor of which is connected to a rear end of the first and second mechanical connection (Fig.2) in order to pull them and thus draw the movable partition forcibly towards the rear of the container (see at least Col.2, lines 48-57), wherein 

wherein the front end of the second mechanical connection is connected to the right end of the partition at the height H1 (at 44, height 50, Fig.2), 
wherein the left side wall comprises a first longitudinal part (46) overhanging the first mechanical connection (Fig.2) and 
wherein the right side wall (46) comprises a second longitudinal part overhanding the second mechanical connection (Fig.2).

Regarding claim 3, Johnson Jr. further discloses wherein the left side wall comprises a first fold forming the first longitudinal part overhanging the first mechanical connection, and wherein the right side wall comprises a second fold forming the second longitudinal part overhanging the second mechanical connection (all within 46, Fig.2).

Regarding claim 4, Johnson Jr. further discloses the container comprises a first piece inserted in the left side wall and forming the first longitudinal part overhanging the first mechanical connection, and a second piece inserted in the right side wall and forming the second longitudinal overhanging the second mechanical connection (all within 46, Fig.2).

Regarding claim 5, Johnson Jr. further discloses wherein the inner face of the left side wall has a clearance of at least 2 cm below the first mechanical connection, and 

Regarding claim 8, Johnson Jr. further discloses the first and second flexible mechanical connections are cables (Fig.2).

Regarding claim 9, Johnson Jr. further discloses neither the first mechanical connection, nor the second mechanical connection passes between the movable partition and the left side wall and the right side wall of the container (Fig.2), respectively.

Regarding claim 12, Johnson Jr. further discloses the container is fixedly connected to the vehicle (long haul trailer, Col.1, lines 9-25).

Regarding claim 13, Johnson Jr. further discloses the axes of the first pulley and the second pulley are inclined in relation to the horizontal (90 degrees, Fig.2).

Regarding claim 14, Johnson Jr. further discloses wherein the first flexible mechanical connection and the second flexible mechanical connection are joined together to form a single flexible mechanical connection and wherein said single flexible mechanical connection is linked freely to the movable partition (at 28).

Regarding claim 15, Johnson Jr. further discloses wherein the single flexible mechanical connection is linked freely to the movable partition by means of a fourth .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 2 rejected under 35 U.S.C. 103 as being unpatentable over Johnson Jr. (US 4,078,682) in view of Glass (US 3,211,308).

Regarding claim 2, Johnson Jr. does not further specifically disclose wherein the height H1 is between 30% and 70% of the height H2.
Glass teaches a self-unloading truck body wherein the height of the cables interfaces the height of the moving partition at a place more central to the body of the partition (as shown in Fig.1).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Johnson Jr in view of Glass to have the height of the cables interface the height of the moving partition at a place more central to the .

Claims 6 and 10 rejected under 35 U.S.C. 103 as being unpatentable over Johnson Jr. (US 4,078,682) in view of Maertens (US Pub App 2016/0129822).

Regarding claim 6, Johnson Jr. does not further specifically disclose the container is a self-supporting container (Abstract), the left and right side walls of which comprise an assembly of steel sheets having longitudinal folds.  Johnson Jr. appears to be silent to the material used to construct the vehicle and container.
Maertens teaches a trailer for transporting bulk material constructed of steel with longitudinal folds (Fig.1 and Paras.22, 26, 30, 45).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Johnson Jr in view of Maertens to use steel having longitudinal folds since this material known to be used in this environment and known to be extremely strong and durable.  Furthermore, such a modification would require a mere change in materials. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

Regarding claim 10, Johnson Jr. does not further specifically disclose wherein at least part of the periphery of the movable partition comprises a seal extending towards the inner faces of the container.

It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Johnson Jr in view of Maertens in order to help reduce unwanted contamination.

Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over Johnson Jr. (US 4,078,682) in view of Maertens (US Pub App 2016/0129822), as applied above, and further in view of Pellegrino (US 5,868,241).

Regarding claim 7, Johnson Jr., as modified above, does not further specifically disclose the sheets have a thickness of between 4 mm and 20 mm.  
This would be however, an optimum value for the thickness of the sheets for the system.  Nevertheless, this additional limitation is obvious as no more than the discovery of an optimum range or value, since it has been held that discovering an optimum range or value of a result effective variable involves only routine skill in the art.  See, MPEP 2144.05.  Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed range or value yields any previously unexpected results.  Furthermore, using a thickness of the sheets between 4 mm and 20 mm would have been an obvious matter of design choice to one having ordinary skill in the art based on factors such as size of load, size to weight ratio, strength, use, etc.
Further, Pellegrino teaches a sheet steel structure with side and end walls using 7-gauge sheet steel construction (Col.4, lines 66-67).
.

Claim 11 rejected under 35 U.S.C. 103 as being unpatentable over Johnson Jr. (US 4,078,682) in view of Stewart (US 8,647,044).

Regarding claim 11, Johnson Jr. does not further specifically disclose wherein the container is an open container in its upper part, wherein said container comprises guides for guiding the movable partition longitudinally along the front-to-back axis of the vehicle, wherein guides are arranged in a top part of the container and outside the container, and wherein the guides comprise two pairs of longitudinal rails, each pair of rails being arranged on the outer faces of the left and right side walls of the container.
Stewart teaches a light-weight floor module with an open top and guides and rails on the outside of a container (Fig.1).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Johnson Jr in view of Stewart in order to allow for additional point of entry.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Matlack, Lutz, Abolins, Oelberg, Myers, Ehlert, Marble and .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY K ROMANO whose telephone number is (571)272-9318.  The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652